TYSON, J.
The petition in this -case was filed for the purpose of having the probate court revoke letters of special administration granted to the appellee.Numerous grounds were assigned, in the petition, but those relied upon assert the want of jurisdiction in the court to grant the letters. These letters were granted under the authority conferred by section 62 of the -Code, which is in these words: “The judge of probate may, in -any contest respecting the validity of -a will, or for the purpose of collecting the goods of the deceased, or in any -other -case in which it is necessary, appoint a special administrator, authorizing the collection and preservation by him of the goods of the deceased until letters test-anxentarv or of administration have been duly issued.”
The insistence of -appellant is, that the probate court in the granting of letters of -special -administration i-s -a court of limited jurisdiction. We -cannot assent to this proposition. The -constitution confers upon probate courts “general jurisdiction for the granting of letters testamentary -and of administration and for orphans’ business.” — Art. VI, § 9 of -Const. The authority to grant letters of special administration in cases requiring their issue, is clearly included in the power conferred upon the probate counts. And those courts derive their jurisdiction in the grant of letters of special administration as much from the constitution as they derive their jurisdiction to grant letters of general administration. We take the principle to -be settled beyond -all disputation, that where the probate court exercises the power to appoint an administrator of -an estate, is is to be presumed that it previously ascertained [the existence *418of the jurisdictional fact, without which the power could, not be legally exercised; and its validity is not permitted to be collaterally assailed, or questioned otherwise than in a direct proceeding.” — Burke v. Mutch, 66 Ala. 568; Ikelheimer v. Chapman, 32 Ala. 676; Barclift v. Treece, 76 Ala. 528; Gray v. Cruise, 38 Ala. 559; Wolffe v. Eberlein, 74 Ala. 99.
The objection sought to be enforced against the validity of the appointment in the case under consideration, gees to the averments of the petition made the basis of the order; the theory evidently being that it requires the filing of a petition in which the facts must be averred and this is what gives the court jurisdiction of the subject matter. In Davis v. Swearingen, 56 Ala. 31, this court said: “Petition for administration, although certainly a desirable practice, is not a necessary prerequisite to the validity of an appointment. Whenever administration is granted, this is prima facie evidence of all precedent facts to give the court jurisdiction. * * * We presume the existence of everything necessary to give validity to the appointment, which the record does not contradict.”
But aside from this, the petition alleges, and the. order appointing the appellee special administrator, adjudges every fact necessary to support the jurisdiction of the court under section 62 of the Code,
Affirmed,